Name: 2013/784/EU: Commission Implementing Decision of 18Ã December 2013 amending the model health certificates I, II and III for intra-Union trade in ovine and caprine animals for slaughter, fattening and breeding set out in Annex E to Council Directive 91/68/EEC (notified under document C(2013) 9208) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  means of agricultural production;  agricultural activity;  tariff policy
 Date Published: 2013-12-20

 20.12.2013 EN Official Journal of the European Union L 346/75 COMMISSION IMPLEMENTING DECISION of 18 December 2013 amending the model health certificates I, II and III for intra-Union trade in ovine and caprine animals for slaughter, fattening and breeding set out in Annex E to Council Directive 91/68/EEC (notified under document C(2013) 9208) (Text with EEA relevance) (2013/784/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), and in particular Article 14(2) thereof, Whereas: (1) Directive 91/68/EEC lays down the animal health conditions governing intra-Union trade in ovine and caprine animals. It provides, inter alia, that ovine and caprine animals must be accompanied during transportation to their destination by a health certificate conforming to Model I, II or III set out in Annex E thereto. (2) Regulation (EC) No 999/2001 of the European Parliament and of the Council (2) lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in bovine, ovine, and caprine animals. Annex VII to that Regulation sets out the measures for the control and eradication of TSEs. In addition, Chapter A of Annex VIII to that Regulation lays down the conditions for intra-Union trade in live animals, semen and embryos. Chapter A of Annex VIII to Regulation (EC) No 999/2001 was recently amended by Commission Regulation (EU) No 630/2013 (3). (3) In order to reflect the requirements relating to intra-Union trade in ovine and caprine animals for fattening and breeding laid down in Regulation (EC) No 999/2001, as amended by Regulation (EU) No 630/2013, the model health certificates II and III set out in Annex E to Directive 91/68/EEC, were recently amended by Commission Implementing Decision 2013/445/EU (4). (4) In the process of that amendment the possibility to move under certain conditions ovine and caprine animals for breeding to Member States with an approved control programme for classical scrapie was erroneously omitted. Therefore, point II.9 of Part II of the model health certificate III for intra-Union trade in ovine and caprine animals for breeding, set out in Annex E to Directive 91/68/EEC, should be amended. (5) Additionally, in the model health certificate II for intra-Union trade in ovine and caprine animals for fattening and in the model health certificate III for intra-Union trade in ovine and caprine animals for breeding, set out in Annex E to Directive 91/68/EEC, certain references to Regulation (EC) No 999/2001 need to be reviewed in order to remove any ambiguity. (6) The model health certificates II and III, set out in Annex E to Directive 91/68/EEC, should therefore be amended in order to correctly reflect the requirements relating to intra-Union trade in ovine and caprine animals for fattening and breeding laid down in Regulation (EC) No 999/2001, as amended by Regulation (EU) No 630/2013. (7) Furthermore, in order to ensure consistency of terminology in all model health certificates for intra-Union trade in ovine and caprine animals, set out in Annex E to Directive 91/68/EEC, these model health certificates should be amended and replaced by the model health certificates I, II and III set out in the Annex to this Decision. (8) Directive 91/68/EEC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex E to Directive 91/68/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 46, 19.2.1991, p. 19. (2) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). (3) Commission Regulation (EU) No 630/2013 of 28 June 2013 amending the Annexes to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 179, 29.6.2013, p. 60). (4) Commission Implementing Decision 2013/445/EU of 29 August 2013 amending Annex E to Council Directive 91/68/EEC as regards the model health certificates for intra-Union trade in ovine and caprine animals and the health requirements relating to scrapie (OJ L 233, 31.8.2013, p. 48). ANNEX ANNEX E MODEL I MODEL II MODEL III